Oo fe Ss DH th PP WH Ne

NM SNS BO bk Bw BD WD ON RD me RE SE SEO

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 1 of 11

Penny L. Koepke
pkoepke@hoalaw.biz

Maxwell & Morgan, P.C,

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206

Telephone (480) 833-1001

[Additional counsel appearing on signature page]

Attorneys for Plaintiff and the Class

IN THE UNITED STATES DISTRICT COURT
. FOR THE DISTRICT OF ARIZONA

Brenda Whittaker, individually and on

behalf of all others similarly situated, Case No.

Plaintiff, CLASS ACTION COMPLAINT

Vv. JURY TRIAL DEMANDED

WinRed Technical Services, LLC, a
Delaware limited liability company, and
National Republican Senatorial
Committee, a District of Columbia non-
profit organization,

Defendants.

 

 

Plaintiff Brenda Whittaker (“Plaintiff’ or “Whittaker”) brings this Class Action
Complaint and Demand for Jury Trial (“Complaint”) against Defendants WinRed

Technical Services, LLC (““WinRed”) and National Republican Senatorial Committee

(“NRSC”) (collectively “Defendants”) to stop their practice of placing text message calls
using an ATDS to cellular telephones of consumers nationwide without their prior express
written consent, and to obtain redress for all persons injured by its conduct. Plaintiff, for
her Complaint, alleges as follows upon personal knowledge as to herself and her own acts
and experiences, and, as to all other matters, upon information and belief, including

investigation conducted by her attorneys.

 

 

 
—_

NM NM SN KO KO BRD RD DD ORR Om Os et
co. 6U6_DTUCUMN Or OO ONO re lc ONO Osea OD Oh ON LC

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 2 of 11 .

PARTIES

1. Plaintiff Brenda Whittaker is a natural person and resident of Cottonwood,
Yavapai County, Arizona.

2. Defendant WinRed Technical Services, LLC is a limited liability company
organized and existing under the laws of the State of Delaware with its principal place of
business located at 1776 Wilson Boulevard, Suite 530, Arlington, Virginia 22209.
Defendant conducts business throughout this District, the State of Arizona, and the United
States.

3. Defendant National Republican Senatorial Committee is a non-profit
organization with its principal place of business located at 425 2nd Street Northeast,
Washington, D.C. 20002. Defendant conducts business throughout this District, the State
of Arizona, and the United States.

JURISDICTION AND VENUE

4, This Court has jurisdiction over the subject matter of this action under 28
U.S.C. § 1331, as the action arises under the TCPA, which is a federal statute. The Court
also has jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d), ef seg.
(“CAFA”) because there are over 100 class members, there is minimal diversity, and there
is over $5,000,000 at issue when the claims of the Class are aggregated. And none of the
exceptions to CAFA applies.

5. This Court has personal jurisdiction over Defendants because Defendants
conduct a significant amount of business in this District, made and continue to make
unsolicited text message calls directed to this District, and because the wrongful conduct
giving rise to this case occurred in, was directed to, and/or emanated from this District.

6. Venue is proper in this District under 28 U.S.C. § 1391(b) because
Defendants conduct a significant amount of business within this District and because the

wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated

 

 
Oo wm SY DH ww BP Ww NHN ee

mw NM MBM NY NY NY NR He em em ee ee
oO “SD OH tw BR BH GS hh S| cOlUlUCOUlUlUOwOUlULUGASYUONlUCUMAM UBUD CU

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 3 of 11

from this District.
COMMON FACTUAL ALLEGATIONS
7. WinRed is a fundraising technology service that boasts of providing the

number one online fundraising platform for the Republican Party and conservative groups.

WinRed allows donors from across the country to easily connect with and support causes
and candidates that they support.

8. NRSC is a national organization devoted solely to strengthening the
Republican Senate majority and electing Republicans to the United States Senate. NRSC
provides support and assistance to Republican candidates in several areas regarding
planning, running, and strategizing for a campaign.

9. Unfortunately for consumers, WinRed and NRSC cast their marketing net
too wide, That is, in an attempt to generate campaign donations, Defendants conducted
(and continue to conduct) a wide scale telemarketing campaign that features unsolicited
autodialed text message calls to consumers’ cellular telephones all without any prior
express written consent to make the texts at issue.

10. In making the autodialed text message calls at issue in this Complaint,
Defendants and/or their agents utilized an automatic telephone dialing system (“ATDS”).
Specifically, the hardware and software used by Defendants and/or their agents has the
capacity to store, produce, and dial random or sequential numbers, and/or receive and
store lists of telephone numbers, and to dial such numbers, ev masse, in an automated
fashion without human intervention. Defendants’ automated dialing equipment includes
features substantially similar to a predictive dialer, inasmuch as it is capable of making
numerous texts simultaneously, without human intervention.

11.  Atall times material to this Complaint Defendants were and are fully aware
that unsolicited telemarketing text messages calls are being made to consumer’s cellular

telephones through its own efforts and that of its agents.

 

 

 

 
—

NN NM HN Be Bh BD BD BD RO ee ae
foo es > © 2 eS Oo or ©) 7 ee > a)

Oo Oo SNS DN rH HK WY LO

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 4 of 11

12. Defendants knowingly made (and continues to make) unsolicited
telemarketing text message calls without the prior express written consent of the
recipients, In doing so, Defendants not only invaded the personal privacy of Plaintiff and
members of the putative Class, but also intentionally and repeated violated the TCPA.

FACTS SPECIFIC TO PLAINTIFF

13. Plaintiff Whittaker is the owner and customary user of the cellular telephone
number ending in 9679.

14. Onor around April 21, 2020, Plaintiff received an unsolicited text message
call from Defendants from the telephone number (855) 906-0296. On information and
belief, this call was placed using an ATDS. The text message read, “It’s Newt. Ratings for
3 battleground states JUST shifted in favor of Schumer & Dems ~ if they flip 4, they take
control. Stop them! https://nrsc.news/2xPscRO”.

15. The impersonal and generic nature of the messages as well as the frequency
of the messages and the lack of consent are all indicative of the use of an ATDS.

16. Over the next several days, Defendants sent Plaintiff numerous unsolicited
text messages from the same number, (855) 906-0296. All of the text messages solicited
Plaintiff to contribute money to the Defendants. Plaintiff received the following text
messages:

© On April 24, 2020, “Karl Rove: Why haven’t you made 5X IMPACT to
defend the Senate Majority? If the GOP loses 4 seats, Schumer takes
control! Act NOW: https://nrsc.news/2x Wkuof”;

e On April 26, 2020, “BREAKING: Liberal George Soros spent $28
MILLION to defeat Mitch & Republicans. Make a 400% matched
contribution to SAVE Trump’s https://nrsc.news/2xWkuof’;

e On April 27, 2020, “It’s Donald Trump Jr. McConnell, Rove, Newt & I have
all texted you. Don’t ignore this message. Deadline is in 3 days. 5X Match

 

 

 
oO eS SN HN OE HR WO NHN

bMS NM bh PB BB RD ORD ORDO hh et
oO sR UO SB HY NY FS OO COULlUm HULU UDO UBUD OURS US

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 5 of 11

NOW: Majority: http://bit/ly_4x28-”;

e On April 28, 2020, “Donald Trump Jr here. My dad’s ally Martha McSally,
needs our help keeping Arizona’s Senate seat RED! Chip in before 11:59PM
tonight:http://nrse news/2KF7oyl”;

e On April 29, 2020, “It’s Donald Trump Jr. We’re facing our CRITICAL
April deadline so 5X matching is ACTIVE to reach Mitch’s end-of-month
goal. DONATE $15: http://bit.ly/2WaChjx”; and

e On April 30, 2020, “Sarah Huckabee Sanders here. TODAY is a major
deadline, Dems are breaking records & we MUST catch up! 5X match for
ALL gifts: https://bit.ly/Goal5X”.

17. Further, all of the text messages solicit Plaintiff to make contributions to the
Defendants.

18. Plaintiff never consented to receive autodialed text message calls from
Defendants or any of their affiliates or agents.

19, The text messages were impersonal in nature, and, on information and
belief, were placed using an ATDS.

20. The text messages direct Plaintiff to WinRed.com.

21. After following the website link in the text messages, WinRed’s website
requests consumers to consent to receiving calls and texts from an ATDS. Specifically,
WinkRed asks consumers to agree to the following: “By providing your cell phone or
mobile phone number you are consenting to receive calls and texts, including autodialed
and automated calls and texts, to that number with campaign notifications from the
NRSC”!

22. This language further demonstrates that WinRed places text messages using

 

' https://secure.winred.com/nrsc/5x-match-
rove?sc=ppp1004m12mé&utm_medium=p2pt&utm_source=OK-
D&utm_campaign=20200424 OK-D_ RoveDefendMajority5 XImpact

 

 

 
oOo 6 SN DBD ww FSP WY NY Fe

we NM Ww NH NH NH NY NH NO — |e Re RRP Ee Se Se KE
oo ~) OO te BF UH UGS SS lUlUDODlUlUlUCUCCO lUOUULUN UNO OC ROU Nl Cl

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 6 of 11

an ATDS.

23. Moreover, WinRed’s website further states that it is “Paid for by WinRed.
Not authorized by any candidate or candidate’s committee. WinRed.com”, This language
clarifies that WinRed is directly involved in soliciting contributions.

24. ‘Plaintiff does not have a relationship with either WinRed or NRSC, has
never provided her telephone number directly to either Defendant, has never requested
that Defendants send text messages to her or solicit donations from her. Simply put,
Plaintiff has never provided her prior express written consent to Defendants to place text
message calls to her and has no business relationship with Defendants.

25. By making the unauthorized text message calls as alleged herein,
Defendants have caused Plaintiff and the class members actual harm. This includes the
aggravation, nuisance and invasions of privacy that result from the placement of such
texts, in addition to the wear and tear on their telephones, consumption of battery life, lost
cellular minutes, loss of value realized for the monies consumers paid to their wireless
carriers for the receipt of such texts, and the diminished use, enjoyment, value, and utility
of their telephone plans, Furthermore, Defendants made the texts knowing they trespassed
against and interfered with Plaintiff and the other class members’ use and enjoyment of,
and the ability to access, their cellphones, including the related data, software, and
hardware components.

26. To redress these injuries, Plaintiff, on behalf of herself and the Class of
similarly situated individuals, brings suit under the TCPA, which prohibits unsolicited text
message calls to cellular telephones of consumers who have not consented to receive
them. On behalf of the Class, Plaintiff seeks an injunction requiring Defendants to cease
all unauthorized autodialed text-messaging activities and an award of statutory damages to
the class members, together with costs and reasonable attorneys’ fees.

CLASS ALLEGATIONS

 

 
oO Oo ~S DH A SF WH NH

NO NM NM NH NY NR ODD OR OND oe
CO ~) DR oA F&F WH NO KF CO CS OH I HD Ww Fe WH NH KF FS

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 7 of 11

27. Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

23(b)(2) and Rule 23(b)(3) on behalf of herself and the nationwide Class defined below:

Autodialed Text Class: All persons in the United States who (1) from the
date four years prior to the filing of this Complaint through the date notice
is sent to the class members; (2) Defendants (or a third person acting on
behalf of Defendants) placed at least one text message call; (3) to the
person’s cellular telephone number; (4) for the purpose of promoting
Defendants’ products or services; (5) using the same dialing equipment that
was used to place the text message call to Plaintiff; and (6) for whom
Defendants claims they obtained prior express consent in the same manner
as Defendants claims they supposedly obtained prior express consent to
place text message calls to the Plaintiff, or for whom they did not obtain
prior express written consent.

28. The following individuals are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendants, their
subsidiaries, parents, successors, predecessors, and any entity in which Defendants or their
parents have a controlling interest and their current or former employees, officers and
directors; (3) Plaintiffs counsel and Defendants’ counsel; (4) persons who properly
execute and file a timely request for exclusion from the Class; (5) the legal
representatives, successors or assigns of any such excluded persons; and (6) persons
whose claims against Defendants have been fully and finally adjudicated and/or released.
Plaintiff anticipates the need to amend the class definitions following appropriate
discovery.

29. Numerosity: The exact size of the Class is unknown and not available to
Plaintiff at this time, but it is clear that individual joinder is impracticable. On information
and belief, Defendants sent autodialed text messages to thousands of consumers who fall
into the definition of the Class. Class members can be easily identified through
Defendants’ records.

30.  Typicality: Plaintiffs claims are typical of the claims of other members of

the Class, in that Plaintiff and the members of the Class sustained damages arising out of

 

cornea

 
Oo CO ~T HD Wm &e WwW we

NM Be Ro BRD ORD BRD Ot
eS NS RRP OFS SF SF Gow AAA RH =H S

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 8 of 11

Defendants’ uniform wrongful conduct.

| 31, Adequate Representation: Plaintiff will fairly and adequately represent and
protect the interests of the Class and has retained counsel competent and experienced in
class actions, Plaintiff has no interests antagonistic to those of the Class, and Defendants
have no defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously
prosecuting this action on behalf of the members of the Class, and have the financial
resources to do so, Neither Plaintiff nor her counsel has any interest adverse to the Class.

32, Commonality and Predominance: There are many questions of law and
fact common to the claims of Plaintiff and the Class, and those questions predominate
over any questions that may affect individual members of the Class. Common questions
for the Class include, but are not necessarily limited to the following:

(a) | Whether Defendants’ conduct constitutes a violation of the TCPA;

(b) Whether Defendants utilized an automatic telephone dialing system to
place the text message calls to Plaintiff and members of the Autodialed
Text Class;

(c) | Whether Defendants obtained prior express written consent to contact
any class members;

(d) Whether Plaintiff and the class members are entitled to statutory
damages; and

(ec) Whether Plaintiff and the class members are entitled to treble damages
based on the willfulness of Defendants’ conduct.

33, Superiority & Manageability: This case is also appropriate for class
certification under Rule 23(b)(3) because class proceedings are superior to all other
available methods for the fair and efficient adjudication of this controversy. Joinder of all
parties is impracticable, and the damages suffered by the individual members of the Class

will likely be relatively small, especially given the burden and expense of individual

 

con en te

 

 
oO fF Ss DH OH Se WY He

NM NM BD NV KB NH BR KN NR OB
oo aD Of tra BR WH WB KF 3D YO FB AN Dn A BP We NY KF FS

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 9 of 11

prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would
be virtually impossible for the individual members of the Class to obtain effective relief
from Defendants’ misconduct. Even if members of the Class could sustain such individual
litigation, it would still not be preferable to a class action, because individual litigation
would increase the delay and expense to all parties due to the complex legal and factual
controversies presented in this Complaint. By contrast, a class action presents far fewer
management difficulties and provides the benefits of single adjudication, economy of
scale, and comprehensive supervision by a single Court. Economies of time, effort and
expense will be fostered and uniformity of decisions ensured. Also, there are no pending
governmental actions against Defendants for the same conduct.

34. Conduct Similar Towards All Class Members: By committing the acts set
forth in this pleading, Defendants have acted or refused to act on grounds substantially
similar towards all members of the Class so as to render final injunctive relief and
corresponding declaratory relief appropriate so as to warrant certification under Rule
23(b)(2).

CAUSE OF ACTION
Violation of 47 U.S.C. § 227, et seq.
(On Behalf of Plaintiff and the Autodialed Text Class)

35. Plaintiff repeats and realleges the above paragraphs of this Complaint and
incorporates them herein by reference.

36. Defendants (or a third person acting on behalf of Defendants) made
unsolicited and unwanted autodialed text message calls to cellular telephone numbers
belonging to Plaintiff and the other members of the Autodialed Text Class, without their
prior express written consent in an effort to solicit consumers to contribute to the
Defendants.

37. Further, Defendants placed the text message calls using equipment that, on

information and belief, had the capacity to store or produce telephone numbers to be

 

 
co DS SH NH AH SF WY NH

DO ES SO OS ee
eo ~ DN th BP BD NOU S| Um OlUlUlUlUCOUUlClUOOUl SUNOCO US UYU CUO

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 10 of 11

called, using a random or sequential number generator, and/or receive and store lists of
phone numbers, and to dial such numbers, en masse, without human intervention.

38. The telephone dialing equipment utilized by Defendants (or a third person
acting on behalf of Defendants), which is substantially similar to a predictive dialer, dialed
numbers from a list, or dialed numbers form a database of telephone numbers, in an
automatic and systematic manner.

39. Further, these text messages were made en masse and without the prior
express written consent of the Plaintiff and the other members of the Autodialed Text
Class to receive such wireless spam,

40. By sending the unsolicited text message calls to Plaintiff and members of
the Autodialed Text Class’s cellular telephones without prior express written consent,
Defendants have violated 47 U.S.C. § 227(b)(1)(A)(iii).

41, Asaresult of such conduct, Plaintiff and the other members of the
Autodialed Text Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of
$500.00 in damages for each violation of such act.

42, Inthe event that the Court determines that Defendants’ conduct was willful
and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory
damages recoverable by Plaintiff and the other members of the Autodialed Text Class.

| PRAYER FOR RELIEF

WHEREFORE, Plaintiff Brenda Whittaker, individually and on behalf of the
Class, prays for the following relief:

A. An order certifying the Class as defined above, appointing Plaintiff Brenda
Whittaker as the representative of the Class, and appointing her counsel as Class Counsel;

B. Anaward of actual monetary loss from such violations or the sum of five
hundred dollars ($500.00) for each violation, whichever is greater all to be paid into a

common fund for the benefit of the Plaintiff and the Class Members;

10

 

 

 
oOo fo 4 DB A FP WS YP

BR Be BR BD ORD ORD ORDO a
BSR & FF FBP fF SF Ce AW Aan BR wD H YE S

 

 

Case 3:20-cv-08150-JJT Document 1 Filed 06/23/20 Page 11 of 11

C. An order declaring that Defendants’ actions, as set out above, violate TCPA;

D. Adeclaratory judgment that Defendants’ telephone dialing equipment
constitutes an automatic telephone dialing system under the TCPA;

E. — An injunction requiring Defendants to cease all unsolicited autodialed text
messaging activities, and otherwise protecting the interests of the Class;

F. Anaward of reasonable attorneys’ fees and costs to be paid out of the
common fund prayed for above; and

G. Such other and further relief that the Court deems reasonable and just.

JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

a Respectfully submitted,
Dated: June \% , 2020 BRENDA WHITTAKER, individually and on
behalf of all others similarly situated,

By: /s/
One of Plaintiff's Attorneys

Penny L. Koepke
pkoepke@hoalaw.biz

Maxwell & Morgan, P.C.

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206

Telephone (480) 833-1001

Patrick H. Peluso*
ppeluso@woodrowpeluso.com
Taylor T. Smith*
tsmith@woodrowpeluso.com
Woodrow & Peluso, LLC

3900 East Mexico Avenue, Suite 300
Denver, Colorado 80210

Telephone: (720) 213-0675
Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Class

* Pro Hac Vice admission to be sought

11

 

 

 
